PD-0611-15
     H®ACtfjQLm_            ^iidchSL                      ^H^LS.

            X




        Qsty&jkk^i^^
                                                           ^
          3> WevlJ Be Deeply- "Ajffi^^toTfcq.
        }&vJ&dMQL^
                 <y_ p<*wigw
        n^cmriDn^ry


       FILED IN
COURT-OFGRfMINAL-APPEALS-

      mf^r^im^-

    Abel Acosta, Clerk


                                                    RECEIVEDJIi
                                                        -1-9-2015